UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 16, 2011 CABLEVISION SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 1-14764 No. 11-3415180 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) CSC HOLDINGS, LLC (Exact Name of Registrant as Specified in its Charter) Delaware (State of Incorporation) 1-9046 (Commission File Number) 27-0726696 (IRS Employer Identification Number) 1111 Stewart Avenue Bethpage, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (516) 803-2300 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 16, 2011, the Registrants announced their financial results for the quarter and year ended December 31, 2010.A copy of the press release containing the announcement is included as Exhibit99.1 to this Current Report on Form8-K and is incorporated herein by reference. Item 9.01 Financial Statement and Exhibits (d) Exhibits. 99.1 Earnings Press Release dated February 16, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABLEVISION SYSTEMS CORPORATION (Registrant) By: /s/ Wm. Keith Harper Name: Wm. Keith Harper Title: Senior Vice President and Controller and Principal Accounting Officer Dated:February 17, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CSC HOLDINGS, LLC (Registrant) By: /s/ Wm. Keith Harper Name: Wm. Keith Harper Title: Senior Vice President and Controller and Principal Accounting Officer Dated:February 17, 2011 3
